UNPUBLISHED ORDER
                             Not to be cited per Circuit Rule 53



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                        November 21, 2005

                                              Before

                              Hon. JOEL M. FLAUM, Chief Judge

                              Hon. MICHAEL S. KANNE, Circuit Judge

                              Hon. TERENCE T. EVANS, Circuit Judge

Nos. 04-1441 & 04-1442

UNITED STATES OF AMERICA,                              Appeals from the United States
                  Plaintiff-Appellee,                  District Court for the
                                                       Northern District of Illinois,
       v.                                              Eastern Division.

DESMOND RAY KING and                                   No. 03 CR 547
PAUL MICHAEL BURGESS,
             Defendants-Appellants.                    Elaine E. Bucklo, Judge.


                                            ORDER

        Desmond R. King and Paul M. Burgess both pled guilty to bank robbery (21 U.S.C.
§ 2113(a) and (d)) and using a firearm during the bank robbery (18 U.S.C. § 924(c)). In
sentencing the defendants, Judge Elaine E. Bucklo treated the guidelines as mandatory, which
was, of course, consistent with the law as it existed before United States v. Booker, 125 S. Ct. 738
(2005). Following Booker, we ordered a limited remand, pursuant to United States v. Paladino,
401 F.3d 471 (7th Cir. 2005), requiring that the judge inform us whether she would have imposed
the same sentences had she known the guidelines were advisory only.

       In response to our order, Judge Bucklo stated in part:

               I am unable at this time to say that I would have imposed the same
               sentence if I had known the Sentencing Guidelines were merely
               advisory. I therefore desire to resentence the defendants.
Nos. 04-1441 & 04-1442                                                                    Page 2


We invited the parties to file documents regarding the appropriate disposition of the case.
Despite Judge Bucklo’s statement, the government at first opposed resentencing. However,
in light of our decision in United States v. Askew, 417 F.3d 648 (7th Cir. 2005), construing
identical language as sufficient to establish plain error at sentencing, the government has now
conceded that King and Burgess should be resentenced. Accordingly, the sentences imposed
on Desmond R. King and Paul M. Burgess are VACATED and the case is REMANDED to the
district court for resentencing.

       SO ORDERED.